Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 1 of 18 PageID #: 5




                            EXHIBIT A
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 2 of 18 PageID #: 6
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 3 of 18 PageID #: 7
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 4 of 18 PageID #: 8
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 5 of 18 PageID #: 9
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 6 of 18 PageID #: 10
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 7 of 18 PageID #: 11
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 8 of 18 PageID #: 12
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 9 of 18 PageID #: 13
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 10 of 18 PageID #: 14
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 11 of 18 PageID #: 15
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 12 of 18 PageID #: 16
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 13 of 18 PageID #: 17
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 14 of 18 PageID #: 18
Case 2:19-cv-07098-JMA-SIL Document 1-1 Filed 12/18/19 Page 15 of 18 PageID #: 19
FILED: NASSAU COUNTY CLERK 11/27/2019 09:30 AM                                                                                                                         INDEX NO. 615076/2019
        Case
NYSCEF DOC.   2:19-cv-07098-JMA-SIL
            NO.  2                                                                     Document 1-1 Filed 12/18/19 Page 16 of 18 PageID
                                                                                                                         RECEIVED       #: 20
                                                                                                                                   NYSCEF:  11/27/2019
                                                                                                                                                                                              Client        Ref.:
                                                                                          AFFIDAVIT            OF SERVICE


 SUPREME               COURT           OF THE           STATE           OF    NEW YORK
 COUNTY              OF NASSAU
 ___________________                                        ._____                  _________________                                              Index    Number:        615076/2019
 Dark      Arts    Consulting,         Inc.                                                                                                        Filed    On:
                                                                                               Plaintiff
 vs


 Contravir         Pharmaceuticals,            Inc.,    et al
                                                                                                Defendant
 ____                         _____--____________________


 State of New            Jersey:
 Bergen           County       ss:


 I James Reap,            being duly sworn              according   to law upon my oath, depose and say: Dep0ñcat    is not a party                          to this action,    has no direct
 personal         interest in this litigation,            is over cightccñ years of age and resides in the State of New Jersey.


 That   on 11/20/2019                at 1:07 PM.,        at 399 Thornall             Street,   1st Floor,     Edison,   NJ 08837
 Deponent          served      the within       Notice       of Electronic           Filing,   S:==rs         and Verified        Ccmp!:.int


 On Hepion            Pharmaceuticals,              Inc.


 CORPORATE                    SERVICE:        By delivering               thereat   a true copy of said amnmante  to Jessica Guzzo personally,  deponent knew said
 Corporation           so served       to be the Corporation                 described in the legal de- ==r=÷= and knew    Jessica Guzzo  to be Office Manager  thereof.
 The    undersigned                asked      the   recipisñt           if he/she     is autharized        to accept    service     on behalf     of   Hepion     Pharmaceutice!s,                  Inc.,
 and    the       recipient      responded             in the     affirmative.




 DESCRIPTION:                   Jessica       Guzzo        is described       to the best of depüñêñt's    ability at the time and the circumstances of service                      as follows:
                                                                                                                  5' 0" - 5' 3"
 Gender:          Female      Race/Skin:        White           Hair:    Brown    Age: 31 - 39 Yrs.     Height:                 Weight: 125 -149 Lbs. Glasses:                       No Other:




 I declare under penalty of perjury  that the f0regaing  statements made by me are true, correct                                               and my free act and deed. I am aware                 that if

 any of the füregcing   statements made by me are willfully    false, I am subject to punishment.




 Subscri          d and Sworn          to before       me on 11/21/2019                                                       X                                       /(                  .     -
                                                                                                                                                           AMEN            P,   Process             Server
                                                                                                                                                                                        Job         # 199559
 DONNA            JEAN     ARC                O (210551
 Notary Public of Ne                  Jer ey

 My Commission    Exp                 es   ovember           30, 2022


                                                CALLAHAN LAWYERSSERVICE, 90 MAIN STREET,SUITE                                204, HACKENSACK, NJ 07601
                                                                                                            1 of 1
FILED: NASSAU COUNTY CLERK 11/27/2019 09:30 AM                                                                                                                               INDEX NO. 615076/2019
        Case
NYSCEF DOC.   2:19-cv-07098-JMA-SIL
            NO.  4                                                                         Document 1-1 Filed 12/18/19 Page 17 of 18 PageID
                                                                                                                             RECEIVED       #: 21
                                                                                                                                       NYSCEF:  11/27/2019
                                                                                                                                                                                               Client    Ref.:

                                                                                              AFFIDAVIT                OF SERVICE


 SUPREME                COURT            OF THE          STATE         OF     NEW YORK
 COUNTY               OF NASSAU

 -----------------                               -------:-----------------------------                                      --------                      Index   Number:      615076/2019
 Dark     Arts       Consulting,       Inc.                                                                                                               Filed   On:
                                                                                                      Plaintiff
 vs


 Contravir           Pharmaceuticals,          Inc.,    et al
                                                                                                      Defendant
 ______ ______________                                    _______                                  _________


 State of New            Jersey:
 Bergen          County        ss:


 I James Reap,          being duly sworn according      to law upon my oath, depose and say: Deponent    is not a party                                            to this action,   has no direct
 personal        interest in this litigation, is over eighteeñ years of age and resides in the State of New Jersey.


 That on 11/20/2019               at 1:07 PM., at 399 Thornall                           Street,     1st Floor,       Edison,   NJ 08837
 Deponent            served    the within  Notice of Electronic                          Filing,     Summers          and Verified      Oc-mp!sint


 On Robert            Foster


 SUITABLE               AGE:      By delivering    a true copy of each to Jessica Guzzo, Office Manager
                                                         thereat                                         a person of suitable age and discretion
 who also resides              at 399 Thornall
                                          Street,  1st Floor, Edison,  NJ 08837. That person was asked by deponent whether said premises was
 Robert       Foster's  business within   the State of New Jersey and their reply was affinnative.  Depoñeñt   further confirmed with Jessica
 Guzzo       that said address is the Business    address of Robert   Foster as well.


 MAILING:               On 11/21/2019           deponent         also enclosed            a copy of same in a postpaid sealed wrapper properly     addressed to Robert  Foster at
 and deposited            said wrapper         in a post office           official       depository under exclusive   care and custody of the United States Postal Service within
 the State of New              Jersey:      - MARKED             PERSONAL                AND CONFIDENTIAL.          Certified Mail Receipt No. (if applicable)


 DESCRIPTION:                    Jessica      Guzzo       is described         to the best of deponent's ability at the time and the circamstances of service                            as follows:
                                                                                                                5' 0" - 5' 3"
 Gender:         Female        Race/Skin:        White        Hair:    Brown       Age: 31 - 39 Yrs. Height:                  Weight: 125 -149 Lbs. Glasses:                             No Other:


 MILITARY:               Based       upon     inquiry     of party      served,          Defendant       is not active      in the military    service   of the United   States of America.




 I certify that the foregoing statemcñts   made by me are true, correct and my free act and deed. I am aware that if any of the foregoing
 statements made by me are willfully     false, I am subject to punishmant




 Subscri         d and Sworn          t     before      me on 11/21/           019                                -
                                                                                                                      ,
                                                                                                                                       X
                                                                                                                                                                  MES         AP,    Process         Server
                                                                                                                                                                                           Job    # 199560
 DONNA           JEAN      ARCI             LO (2

 Notary     Public       of Ne         Je sey

 My Commission                Ex     ires   ovember          30, 2022


                                                CAM AHAN LAWYERSSERVICE, 90 MAIN STREET,SuITE                                          204, HACKENSACK, NJ 07601
                                                                                                                  1 of 1
FILED: NASSAU COUNTY CLERK 11/27/2019 09:30 AM                                                                                                                        INDEX NO. 615076/2019
        Case
NYSCEF DOC.   2:19-cv-07098-JMA-SIL
            NO.  5                                                                    Document 1-1 Filed 12/18/19 Page 18 of 18 PageID
                                                                                                                        RECEIVED       #: 22
                                                                                                                                  NYSCEF:  11/27/2019
                                                                                                                                                                                       Client   Ref.:

                                                                                        AFFIDAVIT             OF SERVICE


 SUPREME            COURT          OF       THE         STATE        OF    NEW YORK
COUNTY          OF NASSAU
               _____---_____________________________                                                                                              Index    Number:      615076/2019
 Dark Arts     Consulting,         Inc.                                                                                                           Filed    On:
                                                                                                Plaintiff
 vs


 Contravir    Pharmaceuticals,               Inc.,      et al
                                                                                                Defendant



 State of New       Jersey:
 Bergen      County        ss:


 I James Reap, being duly sworn according        to law upon my oath, depose and say: Depancat    is not a party                                            to this action,   has no direct
 personal interest in this litigation, is over cighteeñ years of age and resides in the State of New Jersey.


 That on 11/20/2019              at 1:07 PM.,            at 399 Thornall            Street,   1st Floor,     Edison,   NJ 08837
 Depcñéñt     served       the within          Notice       of Electronic           Filing,   Su=mcas        and Verified        Complaint


 On John      Cavan


 SUITABLE           AGE:      By delivering              thereat a true copy of each to Jessica Guzzo, Office Manager    a person of suitable age and discretion
 who also resides          at 399 Thornall               Street, 1st Floor, Edison,  NJ 08837. That person was asked by deponent whether said premises was
 John     Cavan's       business        within        the State of New Jersey and their reply was affirmative.  Dep0ñéñt    further confinned  with Jessica Guzzo
 that said address         is the Business             address of John Cavan as well.


 MAILING:           On 11/21/2019             dep0ñcñt           also enclosed  a copy of same in a postpaid  sealed wrapper properly     addressed to John Cavan at 399
 Thornall     Street,      1st Floor,         Edison,           NJ 08837   and deposited  said wrapper in a post office official depository   under exclusive care and

 custody of the United States Postal                       Service    within the State of New Jersey: - MARKED         PERSONAL     AND CONFIDENTIAL.           Certified
 Mail Receipt No. (if applicable)


 DESCRIPTION:                Jessica        Guzzo        is described      to the best of dep0ñéñt's ability at the time and the circumstances of service                         as follows:
                                                                                                            5' 0" - 5' 3"
 Gender:     Female        Race/Skin:         White         Hair:    Brown     Age: 31 - 39 Yrs. Height:                  Weight: 125 -149 Lbs. Glasses:                          No Other:


 MILITARY:           Based       upon       inquiry      of party     served,       Defendant      is not active   in the military     service   of the United    States of America.




 I certify that the foregciñg ste†=ñets                       made by me are true, correct and my free act and deed. I am aware that if any of the fõregóiñg
 stateracñts made by me are willfully                       false, I am subject to punienment




 Subscrib       and Sworn          to b fore me on 11/21/20                     9                                           )(
                                                                                                                                                          AMES       EAP,     ProcessServer
                                                                                                                                                                                      Job   # 199561
 DONNA       JEAN       ARCIU           L        (210

 Notary Public of New               erse

 My Commission    Expr             es N          ember      30, 2022


                                              CALLAHANLAWYERSSERVICE,90MAINSTREET,SUITE204,HACKENSACK,NJ07601
                                                                                                            1 of 1
